Citation Nr: 1644060	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss prior to April 7, 2011, and in excess of 60 percent from April 7, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision dated March 2006 and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO).

The March 2006 rating decision that granted service connection for bilateral hearing loss and assigned a noncompensable initial rating for hearing loss, effective April 21, 2005, and the August 2013 rating decision denied TDIU.

In September 2014, the Board remanded the claims on appeal.

The Veteran testified at a June 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim file.   A September 2016 written statement from the Veteran indicates that he waived the right to have another hearing that was scheduled in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the claims on appeal to provide the Veteran a VA audiological examination and to afford him the opportunity to present testimony at a Board hearing.

Subsequently, the Veteran was provided a VA audiological examination in March 2015, and he testified at a June 2015 Travel Board hearing.  However, the Board recognizes that no Supplemental Statement of the Case (SSOC) addressing the    issues on the appeal has been issued.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Indeed, a June 2016 deferred rating decision noted that an SSOC was still needed prior to the case being returned to the Board.  As such was not accomplished, there has not been substantial compliance with its September 2014 remand, and remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As remand is otherwise required, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records dated from October 2013 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  After undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

